DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim 2 has been amended. Claims 1, 3-19, 23, 26-29, 31-35, 39-43 and 45-47 have been cancelled. Claims 99-102 are new. Claims 2, 20-22, 24-25, 30, 36-38, 44, 48 and 99-102 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 20-22, 24-25, 30, 36-38, 44, 48 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over JP’162 (JP2013-185162, hereinafter “JP’162”), and further in view of Zhang (Materials Transactions, Vol 52, No. 12 (2011) Page 2254-2257, hereinafter “Zhang”).
Regarding claims 2, 21-22, 24 and 36-37, JP’162 teaches a nanocrystalline metal alloy containing 83.3 at% Fe, 0.8 at% Si, 7at% B, 8.2 at% P and 0.7 at% Cu (Table 1, Example 1), which meets the composition limitations recited in claims 2, 21-22 and 24. JP’162 discloses that adding 0-3 at% Mg improves corrosion resistance ([0039]), which meets the Mg amount in claim 2. See MPEP 2144.05 I.
JP’162 discloses that an alloy can be made into a ribbon or powder ([0040]). JP’620 does not teach a sintered compact made from the alloy powder. Zhang teaches sintering of a nanocrystalline alloy (Title). Zhang discloses that spark plasma sintering can be used to make a magnetic core with excellent magnetic properties (Page 2254, right column, 2nd paragraph). Thus, it would be obvious to one of ordinary skill in the art to use plasma sintering as taught by Zhang using the alloy powder of JP’162 in order to make a magnetic core with excellent magnetic properties as disclosed by Zhang. Zhang discloses that the density of the sintered compact is greater than 91.8-100% (Title; Fig. 4), which meets the density limitation recited in claims 2 and 36.
Regarding claim 20, JP’162 discloses that the alloy contains amorphous phase and nanocrystalline phase ([0034]), which meets the dual phase limitation recited in claim 20.
Regarding claims 25, 44 and 48, JP’162 discloses that the alloy may contain Mg, Cr and Au ([0021]), which meets the limitation in claims 25, 44 and 48.

Regarding claim 38, JP’162 in view of Zhang does not explicitly disclose the limitation recited in claim 38. However, in view of the fact that JP’162 in view of Zhang teaches an alloy that meet the composition and structure limitation recited in claim 1, one of ordinary skill in the art would expect that the sintered compact of JP’162 in view of Zhang to meet the volume change as recited in claim 38. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Allowable Subject Matter
Claims 99-101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments dated 10/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733